                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

FRANK D RIVES, JR,                          )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 1:19-cv-04567-JPH-TAB
                                            )
JOHNNY WILSON,                              )
DENNIS BOYLE,                               )
CHRISTOPHER MYERS,                          )
MARK LUTHER,                                )
JOHN VAHLE,                                 )
MARION COUNTY SHERIFF                       )
DEPARTMENT,                                 )
                                            )
                         Defendants.        )

                ENTRY DIRECTING FURTHER PROCEEDINGS

      Plaintiff’s motion to proceed in forma pauperis, dkt. [3], is DENIED as

presented. Since Plaintiff is a prisoner, he must submit a certified copy of his

trust fund account statement for the six-month period preceding the filing of

his complaint. 28 U.S.C. § 1915(a)(2). Plaintiff’s motion contains a document

titled “Official Notarized Certificate of Prisoner Account,” but aside from his

name and DOC number, it is blank. Dkt. 3.

      Plaintiff shall have until December 13, 2019, in which renew his motion

to proceed in forma pauperis by attaching a completed copy of this document

stating the transactions associated with his institution trust account for the

six-month period preceding the filing of this action on November 8, 2019. See

42 U.S.C. § 1915(a)(2). Otherwise, Plaintiff must pay the $400.00 filing fee.
SO ORDERED.

Date: 11/20/2019




Distribution:

FRANK D RIVES, JR
852403
MIAMI - CF
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

MIAMI E-FILE(COURT USE ONLY)
MIAMI CORRECTIONAL FACILITY (MCF)
Electronic Service Participant – Court Only
